Case 1:18-cV-03430-ELH Document 5-1 Filed 12/26/18 Page 1 of 17

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARY’LAND
Northern Division

Alexander Jiggetts *

Plaintiff, *

v.

* Civil No.: 1:18-cv-03430-ELH
Baltimore City Police Department,
et a!.

fe

Defendants. *
* * * * * * * =k =k =l= * * *
MEMORANDUM OF LAW lN SUPPORT OF DEFENDANTS’ MOTION TO DlSMISS
PLAINTIFF’S COMPLAINT

l. INTRODUCTION

Plaintiff, Alexander Jiggetts, on November 2, 2018 filed the Complaint in this matter
against Detective Shirley Disney, Lieutenant Michael Fries, and the Baltimore Police
Department (“BPD”) alleging various violations of the Constitution of the United States of
America. See ECF Paper No. l. Specifically, Plaintiff has alleged violations of the Fourth,
Fil"th, Eight, and Fourteenth Amendments of the United States Constitution. Although not
specifically alleged, Plaintift’s attempt to hold the BPD liable should properly be characterized
as a 42 U.S.C. §1983 Mone!l' liability claim.

Defendants move to dismiss the Complaint, pursuant to Rule 12(b)(6), with prejudice and
Without leave to amend because, on its face, the Complaint was: l) filed after the expiration of

the statute of limitations, 2) Plaintift’s claims are barred by the Heck doctrine2 due to Plaintiff

 

1Mom?l.r' v. Dep!. of.S`oc. Ser\'s., 436 U.S. 658 (1978).
1 “The Heck doctrine” refers to the well settled Supreme Court precedent under Heck v. Humplu'ey, 512 U.S. 477
(1994), holding that § 1983 civil claims for money damages which collaterally attack an outstanding criminal

judgment are barred, where success of the §1983 claim would necessarily require proof that the conviction was
unlawful Id.`at 486.

Case 1:18-cV-03430-ELH Document 5-1 Filed 12/26/18 Page 2 of 17

being convicted of the very crime for which he was arrested, 3) altematively, Plaintiff's claims
are also barred by collateral estoppel as Maryland Courts give preclusive effect to Plaintiff’s
conviction, and 4) the Complaint otherwise fails to allege sufficient facts to state a viable §1983
Monell claim3 against the Defendants.
ll. STATEMENT OF FACTS

The facts that are essential to the resolution of Defendants’ Rule 12(b)(6) motion are
contained in the instant Complaint. Plaintiff has alleged that Defendants utilized a technology to
locate phones that led to a warrantless raid of his home located at 1216 N. Calhoun Street on
November l l, 2013. See ECF Paper No. l, Compl. 1[1. Plaintiff alleges that four cell phones
were recovered and accessed by the Defendants without a warrant. Id. Plaintiff was arrested on
November 1 1, 2013. Id. Plaintiff alleges that Defendants entered his home on November 12,
2013 while he was incarcerated, allegedly without a warrant. See ECF Paper No. l, Compl. 111.
Plaintiff further alleges that this is not a §1983 Monell suit, but is a “regular suit" for the
violation of his Federal Civil Rights. See ECF Paper No. l, Compl. 112.

Plaintiff alleges that he raised the alleged violation of his Fourth Arnendrnent rights at
his bail review on November 13, 2013. See ECF Paper No. 1, Compl. 1]3. Furthennore, on
November 13, 2013 Plaintiff alleges that he was ordered to undergo an evaluation at Spring
Grove and stayed at the facility for almost three years. Id. Plaintiff additionally alleges that he
was advised by his Public Defender to plead guilty and remained in the facility for a longer
period of time due to his reluctance to plead guilty. Id. Plaintiff seeks “damages of all kind.“

.S'ee ECF Paper No. 1, Compl.114. Plaintiff alleges that on July 28, 2018 he pleaded guilty to

 

aA “§1983 Monell claim“ claim refers to the well-established Supreme Court precedent authorizing civil rights
lawsuits under §1983 against municipalities, where an official policy or custom of the municipality causes a
constitutional injury. See Mone!! \'. Dep ’t ofSo-:v. Servs., 436 U.S. 658, 694 (1978).

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 3 of 17

telephone misuse and was sentenced to three years of probation. See ECF Paper No. 1, Compl.
112.
III. STANDARD OF REVIEW

The standard of review for Defendants’ Rule 12(b)(6) motion to dismiss is well settled.
A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of the initial pleading. See e.g.,
E. ]. du Pom‘ de Nemours & Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011); see also
Glassman v. Arlington Cormty, 628 F.3d 140, 145 (4th Cir. 2010); Colemrm v. Md. Cam't of
Appea[s, 626 F.3d 187, 190 (4th Cir. 2010), cert granted, 566 U.S. 30, (2012); ancr's v.
Giacomelli, 588 F.3d 186, 190 (4th Cir. 2009).

Defendants move to dismiss Plaintiff’s Complaint under Rule 12(b)(6) in that the
Plaintist Complaint is barred by the statute of limitations A statute of limitations defense is an
affirmative defense that may be brought as part of` a motion to dismiss for failure to state a claim
under Rule l2(b)(6). Where the allegations in the complaint reveal that an action is untimely
under the governing statute or statutes of limitations, dismissal under Rule 12(b)(6) is proper.
See Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (noting that a motion to dismiss
based on statute of limitations may be granted “where facts sufficient to rule on an affirmative
defense are alleged in the complaint.” As the Court explained, “this principle only applies,
however, if all facts necessary to the affirmative defense ‘clearly appear[ ] on the face of the
complaint’") (quoting Richmond, Fredericksbw‘g & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th
Cir. 1993) (emphasis in original); see also Decm v. Piigrim's Pride Corp., 395 F.3d 471, 474 (4th
Cir. 2005) (stating that “the raising of the statute of limitations as a bar to plaintiffs’ cause of
action constitutes an affirmative defense and may be raised by motion pursuant to Fed.R.Civ.P.

l2(b)(6), if the time bar is apparent on the face of the complaint"); Litz v. Ma)ylana’ Dep't of

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 4 of 17

Env’t, 434 Md. 623, 641-642 (2013) (explaining that “a motion to dismiss ordinarily should not
be granted by a trial court based on the assertion that the cause of action is barred by the statute
of limitations unless it is clear from the facts and allegations on the face of the complaint that the
statute of limitations has run”). ln other Words, if it is apparent from the face of the complaint
that the underlying action is barred by the statute of limitations, the complaint fails to state a
claim upon which relief can be granted and the statute of limitations can be the grounds for a
motion to dismiss. Doe v. Arclzdr'ocese of Washington, l 14 Md.App. 169, 175 (1997).

The Supreme Court has specifically instructed lower federal courts to use a two prong
approach in analyzing the Sufficiency of a pleading under Fed. R. Civ. Proc. 8 (“Rule 8"): (I) the
principle that the court should accept the truth of factual allegations is inapplicable to conclusory
allegations; and (2) a complaint will only survive a Rule 12(b)(6) motion where it states a
plausible claim for relief`. Aslzcroji‘ v. Iqbal, 566 U.S. 662, 677-680,129 S.Ct. 1937, 1949-1950
(2009); see also Bell Atlantr'c v. Twombly, 550 U.S. 544, 555-556 (2009). “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Iqbal, 129 S.Ct. at 1949; see also Giacomel!i, 588 F.3d at 193 (4th Cir. 2009) (quoting Twombly,
550 U.S. at 555).

Following the Supreme Court’s instructions under the first prong of the Rule 8 test, the
Fourth Circuit has found that “we need not accept the legal conclusions drawn from the facts,"
nor “unwarTanted inferences, unreasonable conclusions, or arguments.” Glassman v. Arlz'ngton
Cozmty Vt`.-'ginia., 628 F.3d 140, 146 (4th Cir. 2010) (quotr'ng Giarratano v. Jolmson, 521 F.3d
298, 302 (4th Cir. 2008) (intemal quotation marks and citation omitted)). “This approach
recognizes that ‘naked assertions’ of wrongdoing necessitate some ‘f`actual enhancement’ within

the complaint to cross ‘the line between possibility and plausibility of entitlement to relief.”'

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 5 of 17

Gr‘acomelli, 588 F.3d at 193 (quo!ing Twombly, '550 U.S. at 557 (intemal quotation marks
omitted)(emphasis added)).

Once a pleading is stripped of its allegations that are not entitled to truth, the second
prong requires a lower federal court to determine if the remaining factual allegations state a
plausible claim for relief. See Iqbal 129 S.Ct. at 1949-1952; see also Tu'ombly, 550 U.S. at 555-
570; Glassman, 628 F.3d at 145-150; Giacomelli, 588 F.3d at 194-197. Thus, Where the well
pled facts of a pleading “. . . do not permit the court to infer more than the mere possibility of
misconduct, the complaint has alleged--but it has not shown -‘that the pleader is entitled to
relief.”' Iqbal, 129 S.Ct. at 1950; see also Giacomelli, 588 F.3d at 193; Glossman, 628 F.3d at
145, citing Twombly, 550 U.S. at 557. In sum, the Complaint cannot survive Defendants’ Rule
12(b)(6) motion to dismiss if it contains nothing more than “. . .an unadomed, the-defendant-
unlawfiilly-harmed-me accusation“ that is insufficient to state a plausible claim for relief. See
Iqbal, 129 U.S. at 1949; see also Gr'acomellr`, 588 F.3d at 193.

IV. ARGUMENT

A. PLAINTIFF’S CLAIMS ARE TlME-BARRED BY THE STATUTE
OF LIMITATIONS.

Plaintiffs’ alleged injuries occurred on November 11"‘ and 12"1 of 2013. See ECF Paper
No. 1, Compl., 11 l. Plaintiff filed his Complaint on November 2, 2018, nearly five years after
the alleged incident. ld. As the Court is well-aware, in Maryland the applicable statute of
limitations is three years. See Md. Code, Courts & Jud. Proc. (“CJP”), § 5-101(“[a] civil action
shall be filed Within three years from the date it accrues unless another provision of the Code
provides a different time period within which an action shall be commenced"). Maryland’s

three-year statute of limitations applies to both state and federal claims.

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 6 of 17

With respect to the federal claims, “[t]he limitations period that is applied in § 1983
claims is the general or ‘residual’ statute of limitations governing unenumerated intentional torts
in the state where the cause of action arose." Weatlterbee v. Balt. City Fire Dep 't, 970 F. Supp.
2d 418, 429 (D. Md. 2013) (citing Wallace v. Kato, 549 U.S. 389 (2007)); see also Owens v.
Okure, 488 U.S. 235, 236 (1989) (holding that the state “residual or general personal injury
statute of limitations applies" to “claims brought under 42 U.S.C. § 1983”); Jersey Heights
Neiglzborltoocl Ass 'n v. Glemlening, 174 F.3d 180, 187 (4th Cir. 1999) (stating that claims under
§ 1983 “borrow the state’s general personal injury limitations period, which in Maryland is three
years"). As this Court held in Lewis v. Clark, 534 F. Supp. 714, 716 (D. Md. 1982) (citations
omitted), “although the time for bringing the action is borrowed from state law, federal law
determines the time of accrual of the action. Under the federal rule, the time of accrual is that
point in time when the plaintiff knows or has reason to know of the injury which is the basis of
the action." (citations omitted). As this Court explained, “it is the awareness of the facts giving

rise to the cause of action and not the awareness that the illegality of the action is conclusively

 

provable that begins the running of the statute of limitations." ld. at 716-17 (emphasis added).
Therefore, the injury arises when the cause of action arises. Manifestly, Plaintiff`s causes
of action in this case accrued at the latest on November 12, 2013. Plaintiff concedes that he was
fiilly aware of the facts given rise of the action as he alleged that he raised the alleged violations
to the Court on November 13, 2013. See ECF Paper No. 1, Compl. 113. Resultantly, the timing
of Plaintiff’ s guilty plea is immaterial to the statute of limitations Plaintiff filing his Complaint

nearly five years later, is barred by the statute of limitations4

 

" To the extent Plaintiffs may invoke the “discovery rule" to address their limitations issue, such argument would be
without merit. See Gen. Ins. Co. of Am_ v_ L"nitecl States F irc Ins. Co., 886 F.3d 346, 360 (4th Cir. 2018), as
amended (Mar. 28, 2018) (noting that “in determining at which point a cause of action begins to accrue, Maryland
courts abide by ‘the discovery rule, which now applies generally in all civil actions, and which provides that a cause

6

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 7 of 17

B. PLAINTIFF’S CLAIMS ARE BARRED BY COLLATERAL
ESTOPPEL.

Plaintiff’s claims are barred by collateral estoppel. It is well established that principles of
collateral estoppel apply to §1983 claims, including claims that arise out of the same factual
circumstances as state criminal proceedings See Allen v. McCttrrjy, 449 U.S. 90, 103-104
(1980); Gray v. Farley, 13 F.3d 142, 146 (4th Cir. 1993); Wiggins Mttrphy, 576 F.2d 572, 573
(4th Cir. 1978); cert. denied, 439 U.S. 1091(1979); Rimmer v. Fayetteville Police Dep ’t, 567
F.2d 273, 276 (4th Cir. 1977); see also Holsey v. Bass, 519 F. Supp. 395, 413-415 (D. Md.
1981); Vott Lttsch v. C&P Tel. Co., 457 F. Supp. 814, 818-819 (D. Md. 1978). Indeed, the Full
Faith and Credit statute, 28 U.S.C. §1738, requires federal courts to give “full credit” to the facts
supporting judgment in a party’s state criminal case, including giving the same preclusive effect
to that judgment that a state court would. See e.g., Allen, 449 U.S. at 96; see also Sum‘t`se Corp.
v. Cin of Myrtle Beach, 420 F.3d 322, 327 (4th Cir. 2005), cert denied, 547 U.S. 1039 (2006);
Jajfe v. Accrerlited Stu'ety & Casualty Co., 294 F.3d 584, 590 (4th Cir. 2002); Diotme v. Mayor
& City Cotmcil of Baltimore, 40 F.3d 677, 682 (4th Cir. 1994).

Maryland common law is clear that an arrest and subsequent prosecution are conclusively
presumed to be made with “probable cause” if an arrestee subsequently is convicted, even if that
conviction is later reversed See Zablotzshj) v. Perlrins, 230 Md. 365, 367-368 (1963); Quececlo r.
De Vries, 22 Md. App. 58, 70 (1974); see also Astmcion v. Gaithersbw'g, 73 F.3d 356, 1996 WL
1842 (4th Cir. 1996) (Unpublished); Bratton-Bey v. Straughan, 2014 WL 359493, Slip Op. at 6

(D. Md. decided January 31, 2014)(Unpublished). Thus, in the absence of allegations (and

 

of action accrues when a plaintrj@" in fact lmows or reasonably should know of the \vrong‘“) (qctoting Hecht \'_
Resolution Tr. Corp., 333 Md. 324, 334 (Md. 1994)(emphasis added)). ln the instant case, all of the material facts
relevant to the cause of Plaintiff`s’ injuries were clearly known and fully discoverable by Plaintiff on November 1 l,
2013, at the time their injuries first arose.

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 8 of 17

ultimately proof) that a conviction was procured by fraud, perjury or other corrupt means,
probable cause is conclusively established for the arrest and prosecution See Zablonsky, 230
Md. at 367-368; Quecedo, 22 Md. App. at 70; see also Asimcion, 1996 WL 1842 Slip Op. at 2;
Bratton, 2014 WL 359494, Slip Op. at 6.

In the instant case Mr. Jiggetts is precluded from arguing that he was arrested without
probable cause, because of his admitted guilty plea and conviction of the crime of telephone
misuse presumes otherwise See ECF Paper No. l, Compl. 1[2. Most importantly, if Mr.
Jiggett’s conviction was procured by fraud or other improper means his remedy is clear, i.e., he
must overturn his criminal conviction through a proper appeal through the state courts, and not
through this §1983 action. Plaintiff has stated, “[k]now that l am not challenging the
conviction.” ECF Paper No. 1, Compl. 112. As such, the Court should dismiss his Fourth, Fif`th,
Eight, and Fourteenth Amendment §1983 claims because it is barred by collateral estoppcl.

C. PLAINTIFF’S CLAIMS ARE BARRED BY THE HEC'K
DOCTRINE.

The Heclr doctrine is a derivative of the doctrine of collateral estoppel under common
law. Therefore, the Court may also hold that Mr. Jiggetts cannot pursue his claims against the
Defendants, as this §1983 case seeks to collaterally attack Mr. Jiggetts’s criminal conviction, and
the Heck doctrine affirmatively prevents such an attack. See Heck v. Humpltrey, 512 U.S. 477,
486-487 (1994)(“We hold that in order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions whose unlawfulness would
render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make Such determination, or called into question by a federal court's

issuance of a writ of habeas corpus.”). In other words, “. .. [a] claim for damages bearing that

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 9 of 17

relationship to a conviction or sentence that has not been so invalidated is not cognizable under
§1983. Heck, 512 U.S. at 487 (emphasis added).

“Thus, when a state prisoner seeks damages in a § 1983 suit, the district court must
consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of
his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can
demonstrate that the conviction or sentence has already been in validated But if the district
court determines that the plaintiffs action, even if successful, will not demonstrate the invalidity
of any outstanding criminal judgment against the plaintiff, the action should be allowed to
proceed, in the absence of some other bar." Heclr, 512 U.S. at 487 (emphasis added). The Heck
doctrine preventing collateral attacks on criminal sentences necessarily requires lower federal
courts to look to specifics of the underlying criminal conviction to determine whether the §1983
action “necessarily implies the invalidity of the conviction.” See Heclt, 512 U.S. at 487; see also
Ballenger v. Owens, 352 F.3d 842, 846 (4th Cir. 2003). Therefore, where a party’s Fourth
Amendment claim “necessarily implies” that his state conviction is invalid, the Heck doctrine
affirmatively bars such litigation, in the absence of any proof that the conviction has been
overtumed, reversed or otherwise expunged by executive order. See Ballenger, 352 F.3d at 847
(“It Was possession of the cocaine discovered in Ballenger's automobile that constituted the
criminal offense, and were that evidence to be suppressed by reason of the illegality of the
search, the conviction could not be salvaged. Because a judgment for Ballenger in this case
would necessarily imply invalidity of his conviction, the case at this stage amounts to no more
than an unexhausted habeas corpus claim that collaterally attacks his conviction.”(citations
omitted)); Bowie v. Marylancl, 2014 WL 938457, Slip Op. at 3 (D. Md. decided March 10,

2014)(Unpublished)(“Plaintiff‘s false arrest and false imprisonment claims turn on Whether

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 10 of 17

Defendants had probable cause to arrest hirn. .. This court could not sustain these causes of
action without finding that Defendants lacked probable cause. Such a finding, however, would
implicitly invalidate Plaintiff‘s state-court conviction, which could not stand without probable
cause.” (citations omitted)).

ln the instant case, the crux of the Complaint is that the BPD officers used a technology
to illegally raid his house and phones without a warrant. ECF Paper No. 1, Compl. 111. “Know
that I am not challenging the conviction.“ ECF Paper No. 1, Compl. 1]2. lt is now undisputed
that Mr. Jiggetts pled guilty and was convicted of telephone misuse, a criminal judgment that
stands to this day. Consequently, if Mr. Jiggetts were to be successful on his claims, it would
necessarily imply that his conviction was invalid. Plaintiff cannot collaterally attack his
conviction by filing the current §1983 claim, because the Heclc doctrine bars it.

D. PLAINTIFF FAILS TO ALLEGE SUFFICIENT FACTS TO STATE
A VIABLE §1983 MONELL CLAIM.

The Complaint fails to allege sufficient facts meeting the basic elements of a §1983
Monell claim against the Defendantsi, i.e., the Complaint fails to allege facts showing that a
BPD policy or custom was “the moving force” behind a violation of Mr. Jiggetts’ Fourth, Fifth,
Eighth, and Fourteenth Amendment rights Plaintiff’s Complaint is devoid of sufficient facts
that identify a specific practice or custom of the BPD that affirmatively authorizes a violation of

a citizen’s Fourth, Filih, or Fourteenth Amendment rights

 

5 Plaintiff has not specifically alleged that this suit is against Defendants in their official capacity; nonetheless it is
well settled that an official capacity suit against a government official under §1983, in all respects, is a suit against
the government entity itself. See Kentnclty v. Graham, 473 U.S. 159, 165, 166 (l985)(“Personal»capacity suits seek
to impose personal liability upon a government official for actions he takes under color of state law. ._ Official-
capacity suits, in contrast, ‘ generally represent only another way of pleading an action against an entity of which an
officer is an agent.”’ As long as the government entity receives notice and an opportunity to respond, an official-
capacity suit is, in all respects other than name, to be treated as a suit against the entity. ..It is not a suit against the
official personally, for the real party in interest is the entity.")(citations omitted).

10

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 11 of 17

It is well settled law that any viable §1983 Monell claim has two elements: (1) the
municipality had an unconstitutional “policy or custom”; and (2) the “policy or custom" caused a
violation of the plaintiffs constitutional rights See e.g., Connick v. Thompson, 2011 U.S.
LEXIS 2594, *17; 131 S. Ct. 1350, 1359 (201 l); Board of Contmissioners of Btyan Cottnly v.
Brown, 520 U.S. 397, 403 (1997); Monell v. Dep 't. of Social Services, 436 U.S. 658, 694 (1978);
Kirby v. City of Elizabeth City, 388 F.3d 440, 451 (4th Cir. 2004), cert. denied, 547 U.S. 1187
(2006); Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003); Carter v. Morris, 164 F.3d 215, 213
(4th Cir. 1999); Spell v. McDaniel, 824 F.2d 1380, 1385 (4th Cir. 1987); Milligan v. Newport
News, 743 F.2d 227, 229 (4th Cir. 1984).

ln this regard, a party may allege facts showing that a municipality has an
unconstitutional “policy“ or “custom” in one of four ways: (1) a formal policy, regulation or
ordinance; (2) an express decision of an official With “final policymaking authority"; (3) the
municipality’s failure to train its employees, such that the municipality was “deliberately
indifferent" to the constitutional rights of its citizens; or (4) a “persistent and widespread
practice” of unconstitutional conduct by municipal employees so as to become a “custom or
usage" of the municipality. See Conniclr, 131 S.Ct. at 1359; Brown, 520 U.S. at 403-404; Lytle,
326 F.3d at 471; Carter, 164 F.3d at 217; Spell, 824 F.2d at 1386; Milligan, 743 F.2d at 229.
Plaintiff"s Complaint does not identify a formal policy, regulation, ordinance, or express decision
of an official with final policymaking authority, is devoid of an allegation of a failure to train its
employees, nor does Plaintiff identify one such other occurrence to evidence a persistent and
widespread practice.

It is equally well settled law that the second element of a §1983 Monell claim (causation)

is a high hurdle, i.e., a complaining party must allege facts showing that the allegedly

11

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 12 of 17

unconstitutional policy or custom was the “moving force" behind the violation of his or her
rights See Connick, 131 S.Ct. at 1359; see also Brown, 520 U.S. at 404; Carter, 164 F.3d at
218; Lytle, 326 F. 3d at 471-474; Spell, 824 F.2d at 1391; Millt`gan, 743 F.2d at 230. lt is for this
reason that federal courts must apply rigorous standards of culpability and causation to the
party’s §1983 Monell claim, where a party is contending that the municipality did not directly
cause the constitutional injury, i.e., that either “inadequately training” or “widespread and
persistent constitutional abuses” caused the violation of the party’s constitutional rights. See
Conniclc, 131 S.Ct. at 1359 (“A municipality’s culpability for a deprivation of rights is at its most
tenuous where a claim turns on a failure to train”)(citations omitted); Brown, 520 U.S. at 405
(“Where a plaintiff claims that the municipality has not directly inflicted an injury, but
nonetheless has caused an employee to do so, rigorous standards of culpability and causation
must be applied to ensure that the municipality is not held liable solely for the actions of its
employee."); see also Lytle, 326 F.3d at 471-474; Carter, 164 F.3d at 218-220; Spell, 824 F.2d at
1387-1388.

lt follows that it is not enough for §1983 Monell liability that the alleged unconstitutional
“policy or custom“ was the “but for” cause of a party’s injuries, as federal courts must prevent
§1983 Monell claims from impermissibly slipping into the realm of respondeat superior liability.
See Brown, 520 U.S. at 410 (“To prevent municipal liability for a hiring decision from collapsing
into respondeat superior liability, a court must careli.llly test the link between the policymaker's
inadequate decision and the particular injury alleged."); Carter, 164 F.3d at 218 (“We must bear
in mind, however, that no municipality can ‘be held liable under § 1983 on a respondeat superior
theory.’... A plaintiffs theory is most likely to slip into that forbidden realm when she alleges

municipal omission_either a policy of deliberate indifference or the condonation of an

11

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 13 of 17

unconstitutional custom.”)(intemal quotes and citations omitted); see also Spell, 824 F.2d at
1388.

Accordingly, in order to keep a §1983 Monell claim from collapsing into respondeat
superior liability, federal courts require plaintiffs to allege sufficient facts showing that the
municipality was “deliberately indifferent" to the specific risk of constitutional injury alleged in
the pleadings See e.g., Connick, 131 S.Ct. at 1359; see also Bron=n, 520 U.S. at 41 1; City of
Canton v. Harris, 489 U.S. 378, 388 (1989); Lytle, 326 F. 3d at 473-474; Carter, 164 F.3d at
318-320; Spell, 824 F.2d at 1390-1391. Deliberate indifference is an extremely high standard of
fault, i.e., mere negligence andlor even gross negligence is never sufficient to meet the standard
See Conniclt, 131 S.Ct. at 1 160 (“‘[D]eliberate indifference’ is a stringent standard of fault,
requiring proof that a municipal actor disregarded a known or obvious consequence of his
action.”)(citation omitted); Brown, 520 U.S. at 407 (a plaintiff seeking to establish municipal
liability on the theory that a facially lawful municipal action has led an employee to violate a
plaintiffs rights must demonstrate that the municipal action was taken with ‘deliberate
indifference’ as to its known or obvious consequences .. A showing of simple or even
heightened negligence will not suffice.); Ridclick v. Scltool Board City of Portsmouth, Va., 238
F.3d 518, 524 (4th Cir. 2000)(“A municipality is not subject to section 1983 liability simply
because a claimant is able to identify conduct attributable to the municipality. Rather, ‘the
plaintiff must also demonstrate that, through its deliberate conduct, the municipality was the
‘moving force’ behind the injury alleged.”’)(citation omitted)(emphasis in original).

A §1983 Monell plaintiff must not allege facts sufficient to merely show that the
municipality knew of the particular risk of constitutional injury, but that the municipality actually

drew the inference that its response to the risk was inappropriate in light of that risk. See Brown,

13

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 14 of 17

420 U.S. at 410 (“As our decision in Canton makes clear, ‘deliberate indifference’ is a stringent
standard of fault, requiring proof that a municipal actor disregarded a known or obvious
consequence of his action."); Ridclick, 238 F.3d at 525-526 (“Thus, the evidence simply does not
support a finding that the school officials investigating the 1989 allegation ignored ‘the potential
consequences of known risks.”’)(citations omitted); Carter, 164 F.3d at 220 (“At best Carter’s
two decade survey of police conduct offers only one other uninvestigated complaint of unlawful
arrest in the City of Danville--and that resulting from apparently reasonable error. This evidence
fails to show that the City of Danville is deliberately indifferent to the relevant rights of its
citizens.”); see also Farmer v. Brennan, 511 U.S. 825, 837 (1994)(Supreme Court explaining the
“deliberate indifference“ standard under the Eiglit Amendment: “. . .the official must both be
aware of facts from which the inference could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference.”).

In deciding Rule 12(b)(6) motions to dismiss, Courts in the Fourth Circuit have applied a
Twombly-Iqbal analysis to § 1983 Monell claims In Fernande:-: v. Montgomery County, MD,
2010 U.S. Dist. LEXIS 121215 (D. Md. 2010), the Honorable Judge Alexander Williams, Jr.
articulated the analysis as follows:

Recent Supreme Court decisions have created a two-part framework for analyzing
motions to dismiss for failure to state a claim. First, the Court must sort the
allegations in the Complaint into two categories: genuine factual allegations that
are entitled to deference, on the one hand, and allegations that are mere threadbare
recitals of the elements of a cause of action, on the other. Taken alone, the
allegation that the individual officers’ actions resulted from the County’s policy
or custom of discrimination and/or indifference to training its officers fails at the
first step of the Twombly-Iqbal analysis because it is little more than a bare
assertion that a legal element (i.e., the policy-or-custorn element) is met.

ld. at *8 (intemal quotation and citation omitted); see also Chestmtt v. Prince George 's Connty,

201 1 U.S. Dist. LEXIS 27391, *7 (D. Md. 2011) (Finding that the plaintiffs Monell allegations

14

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 15 of 17

were “threadbare recitals of the elements of a cause of action supported by mere conclusory
statements thus failing to satisfy the pleading requirements of Ashcrofi v. Iqbal. . ..”).

The I~Ionorable Judge Williams continued to explain that to get past the first step of the
Twombly-Iqbal analysis, the allegations must offer “concrete factual material.. .instead of merely
reciting a legal conclusion.” Fernande:, 2010 U.S. Dist. LEXIS 121215 at *9. If the allegations
move the analysis beyond the first step, the second step is to determine whether the complaint
“plausibly establish[es] the inference that a policy or custom of the County is responsible for the
actions of the individual Defendants.” ld. Furthennore, the Court dismissed the notion that such
an analysis subjects plaintiffs to a heightened pleading standard:

Plaintiff also contends that section 1983 claims are not subject to a heightened
pleading standard. However, the Court is simply applying the generally-
applicable pleading standard of Federal Rule of Civil Procedure 8(a), as
interpreted by the Supreme Court in Iqbal and Twombly; the Court is not
fashioning a special form of heightened pleading for section 1983 claims.
ld. at *10 (emphasis added); see also Barnes v. Montgomery Coitnty, Md, 2010 U.S. Dist.
LEXIS 37279, *9-10 (D. Md. 2010) (Ruling that a complaint alleging a § 1983 Monell claim for
failure to train police officers was inadequate because the plaintiff “fail[ed] to specify what the
deficient training policy or custom is or to provide facts that demonstrate the County made a
deliberate or conscious choice to inadequately train its officers.").

Likewise, this Court has dismissed a § 1983 Monell claim where the complaint failed to
provide sufficient facts and circumstances that would give rise to a plausible inference of a
custom, pattem, or practice. See Miller v. Hamm, 201 1 U.S. Dist. LEXIS 141 (D. Md. 201 1). In

that case, the plaintiff alleged that the BPD had a custom, policy, or practice of retaliating against

officers who exercise their First Amendment rights and failing to provide name-clearing hearings

15

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 16 of 17

to which officers were entitled. ld. at *50-51. In dismissing the plaintiffs claim, this Court

held:

These allegations are too generalized to state a claim for municipal or official-
capacity liability that is plausible, rather than merely possible. Miller does not
describe the circumstances surrounding the alleged other acts of retaliation and
denials of name-clearing hearings so as to raise an inference that they were the
result of a common policy or practice established by BPD policymakers Without
specific factual allegations, the court need not accept Miller's bald assertions of
the existence of policies, practice, and customs

ld. at *51 (emphasis added).

Finally, the Fourth Circuit has upheld the dismissal of §1983 Monell claims by the
Honorable J. Frederick Motz of this Court, where the plaintiff has failed to allege facts
sufficiently stating a plausible §1983 Monell claim against BPD for an alleged custom and policy
of Fourth Amendment violations against African American citizens in Baltimore City. See Coolc
v. Howarcl, 484 Fed. Appx. 805, 810-81 l (2012). Plaintiffdoes not plead sufficient facts that
identify a specific practice or custom of the BPD that affirmatively authorizes a violation of a
citizen’s Fourth, Fifth, Eighth, or Fourteenth Amendment rights. Moreover, to the extent that
Plaintiff is alleging that the BPD indirectly caused her constitutional injuries, likewise, the
Complaint is devoid of facts supporting a §1983 Monell claim.

V. CONCLUSION

The Plaintiffs’ claims are time-barred, as their Complaint was filed years after the three-
year statute of limitations ended, is barred by the Heck doctrine and collateral estoppel due to
Plaintiff being convicted of the very crime for which he was arrested, and the Complaint
otherwise fails to allege sufficient facts to state a viable §1983 Monell claim against the
Defendants. Therefore, for all of the foregoing reasons stated supra, this Court should dismiss

Plaintiff’s Complaint with prejudice and Without leave to amend.

15

Case 1:18-cv-03430-ELH Document 5-1 Filed 12/26/18 Page 17 of 17

Respectfully submitted,

' ’Qp
t '_..-

citrus oPHr-:R R. LUNU
Federal Bar No. 29888

Chief Solicitor

Police Legal Affairs Practice Group
Baltimore City Department of Law
100 N. Holliday Street

Baltimore, Maryland 21202

(443) 835-0282 (phone)

(410) 396- 2126 (fax)

christopher. lundya §baltimorecity. gov
Attor'neysfo) Defendants

Andre M. Davis
City Solicitor

 

VI. CERTIFICATE OF SERV]CE

I HEREBY CERT[FY that on this 26th day of December 2018 that a true copy of the
foregoing Memorandum in Support of Defendants’ Motion to Dismiss Plaintiff’s Complaint was
filed in accordance with the electronic filing requirements and procedures as established by the
U.S. District Court for the District of Maryland and was served via certified mail, postage
prepaid upon:

Alexander Jiggetts

4152 Crestheights Road
Baltimore, Maryland 21215
Plainti)j"

Respectfully submitted,

aea/§§

CHRIsTéiPHER R L@v
Federal Bar 1\10.2988£®Y

17

